Citation Nr: 1604081	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee strain.  

2.  Entitlement to service connection for peripheral vascular disease of the lower extremities.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to an initial compensable rating for left eye corneal scarring and entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1977.

This matter is on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

At his hearing before the Board in May 2015, the Veteran asserted that his service-connected left knee disability has worsened since his most recent examination in September 2014.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected left knee strain.  

The issue of entitlement to service connection for peripheral vascular disorder in the feet, to include as secondary to the Veteran's bilateral knee disability, was raised at his hearing before the Board in June 2012.  The Veteran also submitted a statement in August 2015, asserting that he was unable to maintain gainful employment due to his service-connected disabilities.  When a veteran submits a claim for an increased rating for a service-connected disability, it is a claim for the highest rating available, to include entitlement to TDIU, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of service connection for peripheral vascular disease of the lower extremities is inextricably intertwined with the TDIU issue.  Therefore, on remand, these issues must be developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Manchester, New Hampshire, since October 2014, as well as from any other VA medical facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  The Veteran should be provided an application for TDIU and requested to complete and return it to the AOJ.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his service-connected left knee strain. 

The claims file must be made available to and reviewed by the examiner, and the examination report must reflect that such a records review was conducted.

All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left knee upon both flexion and extension.  The examiner must also indicate whether, and to what extent, he has instability, locking episodes, and/or subluxation or residuals of a meniscal tear.  It should be specifically noted if there is subluxation or instability of the left knee.  If so, this should be described in detail.

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

4.  The AOJ should appropriately develop the issue of service connection for peripheral vascular disease of the lower extremities.

5.  Schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment that is consistent with his education and occupational experience.  The claims file should be reviewed, and the examiner should elicit from the Veteran and record a full work and educational history.

Based on a review of the claims file, and an interview/examination with the Veteran, the examiner is asked to comment on functional impairment caused solely by the service-connected disabilities relative to the Veteran's ability to secure and follow substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type(s) of employment are possible and what accommodations, if any, would be needed due to the service-connected disabilities.  

The Veteran's nonservice-connected disabilities and age should be neither considered nor discussed.

6.  After the above actions are completed, the claims should be adjudicated/readjudicated.  Proper notice must be provided to the Veteran and his representative.  If the claims on appeal are not fully granted, a supplemental statement of the case should be issued and an appropriate opportunity to respond should be afforded.  The claims should be returned to the Board for further appellate consideration of all issues properly on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

